 

InspireMD, Inc.

321 Columbus Avenue

Boston, Massachusetts 02116

 

August 26, 2016

 

Thomas J. Kester

214 Fairview Avenue

Greenville, SC 29601

 

  RE: Offer to Join the Board of Directors

 

Dear Mr. Kester,

 

On behalf of InspireMD, Inc. (the “Company”), in recognition of our belief that
your skills, expertise and knowledge will prove helpful to the Company’s
progress, I am pleased to extend to you an offer to join the Company’s Board of
Directors (the “Board”) as a Class 3 director, with the term expiring at the
2017 annual meeting of stockholders, and as a member and the chairman of the
Company’s audit committee, commencing on the date of your acceptance of this
offer.

 

As compensation for your service on the Board, you will receive $25,000 as an
annual retainer and additional cash compensation of $12,000 for serving as a
member and the chairman of the audit committee.

 

In addition, you will be granted options to purchase 250,000 shares of the
Company’s common stock at an exercise price equal to the closing fair market
value of the Company’s common stock on the effective date of your appointment to
the Board. The options shall vest and become exercisable in three equal annual
installments, commencing one year after you commence service as a director;
provided, however, that in the event you are either (i) not reelected as a
director at the Company’s 2017 annual meeting of stockholders or (ii) not
nominated for reelection as a director at the Company’s 2017 annual meeting of
stockholders, these options shall vest immediately in full.

 

The Company will reimburse you for any reasonable expenses incurred by you in
connection with your travel on behalf of the Company, provided that you furnish
the Company with invoices, with receipts and other appropriate supporting
documentation evidencing such expenses within 30 days of incurrence, and
otherwise comply with the Company’s travel and expense reimbursement policies as
may be in effect from time to time. Notwithstanding the foregoing, the Company
will not reimburse you for any single expense in excess of $6,500, or group of
related expenses that aggregate to more than $6,500, without the Chairman of the
Board’s prior consent.

 

In accepting this offer, you are representing to the Company that you do not
know of any conflict which would restrict your ability to consult with the
Company or serve on the Board and that you will not provide the Company with any
documents, records, or other confidential information belonging to other
parties.

 

Nothing in this offer or the stock option agreements should be construed to
interfere with or otherwise restrict in any way the rights of the Company and
the Company’s stockholders to remove any individual from the Board at any time
in accordance with the provisions of applicable law.

 

If the foregoing terms are agreeable, please indicate your acceptance by signing
this letter in the space provided below and returning this letter to the
Company. We look forward to your serving as a member of the Board.

 

   



 

      Sincerely,               InspireMD, Inc.                 By: /s/  Sol J.
Barer       Name: Sol J. Barer, Ph.D.       Title: Chairman           Agreed and
Accepted:               /s/  Thomas J. Kester       Thomas J. Kester            
    Date : September 6, 2016      

 

   



 

